Exhibit 10.1

USG CORPORATION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of April 16, 2012
(the “Effective Date”) between USG Corporation, a Delaware corporation (the
“Company”), and Matthew Hilzinger (the “Executive”).

RECITALS:

WHEREAS, the Company desires to employ the Executive and the Executive desires
to accept such employment with the Company;

WHEREAS, as of the Effective Date, the Company shall employ the Executive on the
terms and conditions set forth in this Agreement, and the Executive shall be
retained and employed by the Company to perform services under the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Certain Definitions. Certain words or phrases with initial capital letters
not otherwise defined herein shall have the meanings set forth in Section 9
hereof.

 

2. Employment. The Company shall employ the Executive, and the Executive accepts
employment with the Company, as of the Effective Date, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in Section 5 hereof (the “Employment Period”).

 

3. Position and Duties. During the Employment Period, the Executive shall serve
as the Executive Vice President of the Company effective April 16, 2012 and the
Executive Vice President and Chief Financial Officer of the Company effective
May 1, 2012 and shall have the normal duties, responsibilities and authority of
an executive serving in such position, subject to the power of the Chief
Executive Officer to expand or limit such duties, responsibilities and
authority, either generally or in specific instances. The Executive shall
perform the Executive’s duties and responsibilities to the best of the
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

4. Compensation and Benefits.

 

  (a) Salary. The Company agrees to pay the Executive a salary (“Base Salary”)
during the Employment Period in installments based on the Company’s practices as
may be in effect from time to time. The Executive’s initial Base Salary shall be
at the rate of $525,000 per year. The Executive’s Base Salary shall be reviewed
annually and may be increased from time to time.

 

    March 23, 2012



--------------------------------------------------------------------------------

  (b) Incentive Plans. The Executive shall be eligible to participate in the
Company’s annual and long-term incentive plans, on a basis comparable to other
similarly situated executives of the Company.

 

  (c) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable expenses incurred by the Executive during the Employment Period in
the course of performing the Executive’s duties under this Agreement that are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses. To the extent that the right to receive such reimbursement would
constitute a “deferral of compensation” under Section 409A of the Code, any such
reimbursement shall be made not later than the last day of the Executive’s tax
year following the year in which the Executive incurs the expense. In no event
will the amount of expenses so reimbursed by the Company in one year affect the
amount of expenses eligible for reimbursement to be provided in any other
taxable year.

 

  (d) Standard Executive Benefits. The Executive shall be entitled during the
Employment Period to participate (on the same basis as other similarly situated
executives of the Company) in the Company’s benefit plans (including health and
life insurance, retirement and investment plans (including supplements thereto),
vacation, perquisites and other benefits, but excluding, except as hereinafter
provided in Section 6, any severance pay program or policy of the Company) for
which substantially all other similarly situated executives of the Company are
from time to time generally eligible, as determined from time to time by the
Board or a committee of the Board.

 

  (e) Indemnification. The Executive shall be eligible to enter into the
Company’s standard Indemnification Agreement that is entered into with other
similarly situated senior executives of the Company.

 

5. Employment Period.

 

  (a) Except as hereinafter provided, the Employment Period shall begin on the
Effective Date and shall extend until January 1, 2015, with automatic one-year
renewals thereafter unless either party notifies the other at least 120 days
before the scheduled expiration date that the Employment Period is not to renew;
provided, however, that the Company shall not give any such notice prior to the
date that the Executive attains age 55 unless such notice is given to all senior
executives who are parties to an employment agreement with the Company.

 

  (b) Notwithstanding (a) above, the Employment Period shall end early upon the
first to occur of any of the following events:

 

  (i) the Executive’s death;

 

  2   March 23, 2012



--------------------------------------------------------------------------------

  (ii) the Company’s termination of the Executive’s employment on account of
Disability;

 

  (iii) a Termination for Cause;

 

  (iv) a Termination without Cause; or

 

  (v) a Voluntary Termination.

 

6. Post-Employment Period Payments.

 

  (a)

At the end of the Employment Period for any reason, the Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits,
except that the Executive shall be entitled to receive: (i) on the sixty-first
(61st) day after the Termination Date, any Base Salary which has accrued but is
unpaid, any reimbursable expenses which have been incurred but are unpaid, and
payment for any unexpired vacation days which have accrued under the Company’s
or a Subsidiary’s vacation policy but are unused, as of the end of the
Employment Period, (ii) any plan benefits which by their terms extend beyond
termination of the Executive’s employment (but only to the extent provided in
any such benefit plan in which the Executive has participated as an employee of
the Company or a Subsidiary and excluding, except as hereinafter provided in
Section 6, any severance pay program or policy of the Company or a Subsidiary),
(iii) payments or benefits payable pursuant to the terms of any annual and/or
long-term incentive plan of the Company or a Subsidiary in accordance with the
terms thereof, and (iv) any benefits to which the Executive is entitled under
Part 6 of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA”). In addition, the Executive shall be entitled to
the additional benefits and amounts described in the succeeding subsections of
this Section 6, in the circumstances described in such subsections.

 

  (b) If the Employment Period ends pursuant to Section 5 hereof on account of
death, a Voluntary Termination, a Termination for Cause or a termination on
account of the Executive’s Disability, the Company shall make no further
payments to the Executive except as contemplated in Section 6(a) above.

 

  (c) If the Employment Period ends early pursuant to Section 5 on account of a
Termination without Cause, the Executive shall be entitled to the payments
contemplated in Section 6(a) above and as set forth below:

 

  (i)

On the sixty-first (61st) day after the Termination Date, the Executive shall be
entitled to a lump sum payment in an amount equal to two (2) times the sum of
(A) Base Salary (at the highest rate in effect for any period within two years
prior to the Termination Date), plus (B) annual bonus (in an amount equal to
target annual bonus for the year in which the Termination Date occurs).

 

  3   March 23, 2012



--------------------------------------------------------------------------------

  (ii)

On the sixty-first (61st) day after the Termination Date, the Executive shall be
entitled to a lump sum payment equal to the total cost (including both the
Executive’s and the Company’s portion of such costs as paid while the Executive
was employed) of continuing the medical, dental, vision, long-term disability
and life insurance benefits (excluding benefits under the executive death
benefit plan) substantially similar to those that the Executive was receiving or
entitled to receive immediately prior to the Termination Date for a period of
eighteen (18) months; provided, however, if any benefit described in this
Section 6(c)(ii) is subject to tax, the Company will pay to the Executive, at
the same time the lump sum cash payment is made, an additional amount such that
after payment by the Executive or the Executive’s dependents or beneficiaries,
as the case may be, of all taxes so imposed, the recipient retains an amount
equal to such taxes.

 

  (iii) The Executive shall be entitled to outplacement services for a time
period (not less than six (6) months) established by the Company, by a firm
selected by the Company in its sole discretion, and at the expense of the
Company; provided, however, that all such outplacement services must be
completed by December 31 of the second calendar year following the calendar year
in which the Termination Date occurs and the Company will be required to make
all payments to the Executive for such outplacement services by December 31 of
the third calendar year following the calendar year in which the Termination
Date occurs.

 

  (iv)

Notwithstanding anything to the contrary contained in this Agreement, if any
payment or reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code would constitute a “deferral of compensation” under Section 409A of the
Code and the Executive is a “specified employee” (as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code)
on the date of the Executive’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code, the
Executive (or the Executive’s beneficiary) will receive payment or reimbursement
of such amounts or the provision of such benefits upon the earlier of (i) the
first day of the seventh month following the date of the Executive’s “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code or (ii) the Executive’s death. In addition,
if payment to the Executive of any amount pursuant to Section 6(a) or this
Section 6(c) would constitute a “deferral of compensation” under Section 409A of
the Code and if the Executive’s termination does not constitute a “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code, then payment of such amount shall be made,
to the extent necessary to comply with Section 409A of the Code

 

  4   March 23, 2012



--------------------------------------------------------------------------------

  and subject to the preceding sentence, to the Executive on the later of
(i) the payment date identified in the applicable paragraph of this Section 6 or
(ii) on the earlier of (A) the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code, (B) the Executive’s disability (within the meaning of Section 409A of
the Code), (C) a change in control of the Company within the meaning of
Section 409A of the Code or (D) the Executive’s death.

 

  (v) If the Executive has attained age 55 on or prior to the date of such
termination, he shall be entitled to all benefits under the applicable equity or
other long-term incentive awards applicable on a termination of employment due
to retirement, to the extent that such benefits are more favorable to the
Executive than applies upon a Termination without Cause.

 

  (d) It is expressly understood that the Company’s payment obligations under
Section 6(c) shall cease in the event the Executive breaches any of his or her
agreements in Section 7 hereof and, in the event of any such breach, the
Executive shall repay in cash immediately to the Company any amounts previously
paid to the Executive under Section 6(c) of this Agreement.

 

  (e) The Executive shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise.

 

7. Competitive Activity; Confidentiality; Nonsolicitation.

 

  (a) Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties for the Company during
the Employment Period, the Executive will be brought into frequent contact,
either in person, by telephone or through the mails, with existing and potential
customers of the Company throughout the United States. The Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 7(i) of this Agreement, gained by the Executive during the
Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. The Executive further understands
and agrees that the foregoing makes it necessary for the protection of the
business of the Company that the Executive not compete with the Company during
the Employment Period and not compete with the Company for a reasonable period
thereafter, as further provided in the following subsections.

 

  5   March 23, 2012



--------------------------------------------------------------------------------

  (b) Covenants During the Employment Period. During the Employment Period, the
Executive will not compete with the Company anywhere that the Company conducts
its business. In accordance with this restriction, but without limiting its
terms, during the Employment Period, the Executive will not:

 

  (i) enter into or engage in any business which competes with the business of
the Company;

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.

 

  (c) Covenants Following Termination. For a period of two (2) years following
the termination of the Executive’s employment for any reason, unless the
Executive is entitled to severance benefits under a severance agreement between
the Executive and the Company providing for payment of benefits upon a
termination of employment following a change in control of the Company and
containing covenants made by the Executive with respect to the subject matter of
this Section 7(c) (a “Severance Agreement”), in which case those covenants
contained in such Severance Agreement shall apply to the Executive in lieu of
the application of this Section 7, the Executive will not:

 

  (i) enter into or engage in any business which competes with the Company’s
business within the United States;

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the United States;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the United States, or attempt to do so; or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the United States.

 

  (d) Indirect Competition. For the purposes of Sections 7(b) and 7(c), but
without limitation thereof, the Executive will be in violation thereof if the
Executive engages in any or all of the activities set forth therein directly as
an individual on the Executive’s own account, or indirectly as a general
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a limited partner, member or stockholder of any limited
partnership, limited liability company, or corporation in which the Executive or
the Executive’s spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent (5%) of the limited
partnership interests, limited liability company interests or outstanding stock,
as the case may be.

 

  6   March 23, 2012



--------------------------------------------------------------------------------

  (e) The Company. For purposes of this Section 7, the Company shall include any
and all Subsidiaries of the Company.

 

  (f) The Company’s Business. For the purposes of Sections 7(b), 7(c), 7(j) and
7(k), the Company’s business is defined to be the manufacture and distribution
of gypsum wallboard, joint compound and related gypsum products, cement board,
gypsum fiber panels, ceiling panels and grid, the distribution of building
products and any future businesses the Company may enter, as further described
in any and all manufacturing, marketing and sales manuals and materials of the
Company as the same may be altered, amended, supplemented or otherwise changed
from time to time, or of any other products or services substantially similar to
or readily substitutable for any such described products and services.

 

  (g) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 7(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.

 

  (h) Non-Solicitation. Until the expiration of three (3) years following the
Termination Date, the Executive will not directly or indirectly at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
Subsidiaries to terminate their employment, representation or other association
with the Company and/or its Subsidiaries.

 

  (i) Further Covenants.

 

  (i)

The Executive will keep in strict confidence, and will not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, directly or indirectly, at any time during or after the Executive’s
employment with the Company, disclose, furnish, disseminate, make available or,
except in the course of performing the Executive’s duties of employment, use any
trade secrets or non-public confidential business and technical information of
the Company or its customers or vendors, including without limitation as to when
or how the Executive may have acquired such information before or during
employment. Such confidential information shall include, without limitation, the
Company’s unique non-public confidential selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive

 

  7   March 23, 2012



--------------------------------------------------------------------------------

  specifically acknowledges that all such non-public confidential information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the Executive’s mind or memory and whether compiled by the Company
and/or the Executive, derives independent economic value from not being readily
known to or ascertainable by proper means by others who can obtain economic
value from its disclosure or use, that reasonable efforts have been made by the
Company to maintain the secrecy of such information, that such information is
the sole property of the Company and that any retention and use of such
information by the Executive during the Executive’s employment with the Company
(except in the course of performing the Executive’s duties and obligations to
the Company) or after the termination of the Executive’s employment shall
constitute a misappropriation of the Company’s trade secrets.

 

  (ii) The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 7(i)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

 

  (j) Discoveries and Inventions; Work Made for Hire.

 

  (i) The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ with the use of the Company’s time, material or
facilities or in any way within or related to the existing or contemplated scope
of the Company’s business. Any discovery, invention or improvement relating to
any subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.

 

  8   March 23, 2012



--------------------------------------------------------------------------------

  (ii) The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) [Company Name], All
Rights Reserved,” and will be in condition to be registered or otherwise placed
in compliance with registration or other statutory requirements throughout the
world.

 

  (k) Communication of Contents of Agreement. During the Executive’s employment
and for two (2) years thereafter, the Executive will communicate the contents of
this Agreement to any person, firm, association, partnership, corporation or
other entity which the Executive intends to be employed by, associated with, or
represent and which is engaged in a business that is competitive to the business
of the Company.

 

  (l) Non-Disparagement. The Executive and his immediate family agree to refrain
from criticizing or making disparaging or derogatory comments about the Company
or any Subsidiary and any of their respective officers, directors, employees and
agents or any products or services of the Company or any Subsidiary.

 

  (m) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
7(b), 7(c), 7(h), 7(i), 7(j) 7(k) and 7(l) of this Agreement, without the
necessity of proof of actual damage.

 

  (n) Reasonableness. The Executive acknowledges that the Executive’s
obligations under this Section 7 are reasonable in the context of the nature of
the Company’s business and the competitive injuries likely to be sustained by
the Company if the Executive was to violate such obligations. The Executive
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by, the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.

 

  9   March 23, 2012



--------------------------------------------------------------------------------

8. Section 280G. The amounts payable to the Executive under Section 6 may be
adjusted as set forth in this Section 8 if the sum (the “combined amount”) of
the amounts payable under Section 6 and all other payments or benefits which the
Executive has received or has the right to receive from the Company which are
defined in Section 280G(b)(2)(A)(i) of the Code, would, but for the application
of this Section 8, constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code). In such event, the combined amount shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes a
parachute payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided to the Executive, determined on
an after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes). To the extent the reduction referred to in the second
sentence of this Section 8 applies, such reduction shall be made to the combined
amount by reduction of the aggregate amount of the lump sum payments described
in Sections 6(c)(i) and 6(c)(ii) of this Agreement and, to the extent further
reductions are required, in such payments due to the Executive as the Company
may determine. Any determinations required to be made under this Section 8 shall
be made by the Company’s independent accountants, which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the date of termination or such earlier time as is requested by the
Company, and shall be made at the expense of the Company. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 8 shall not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.

 

9. Definitions.

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Cause” means that, prior to the termination of the Employment Period, the
Executive shall have:

 

  (i) committed a felony or a fraud;

 

  (ii) engaged in conduct that brings the Company or any of its Subsidiaries
into substantial public disgrace or disrepute;

 

  (iii) committed gross negligence or gross misconduct with respect to the
Company or any of its Subsidiaries;

 

  (iv) repudiated this Agreement or abandoned employment with the Company;

 

  (v) failed to follow the directives of the Board or the Chief Executive
Officer and such failure is not cured within five (5) business days after
written notice thereof to the Executive from the Company;

 

  (vi) breached any of the agreements in Section 7 hereof;

 

  10   March 23, 2012



--------------------------------------------------------------------------------

  (vii) breached a material employment policy of the Company which is not cured
within five (5) business days after written notice thereof to the Executive from
the Company; or

 

  (viii) committed any other breach of this Agreement which is material and
which is not cured within thirty (30) days after written notice thereof to the
Executive from the Company.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (d) “Disability” means the Executive’s having become unable (as determined in
good faith by the Chief Executive Officer), with reasonable accommodations, to
regularly perform the Executive’s duties hereunder by reason of illness or
incapacity.

 

  (e) “Release Agreement” means an agreement, in substantially the form
customarily used by the Company for similarly situated executives of the Company
in similar instances, pursuant to which the Executive releases, to the extent
permitted by law, all current or future claims, known or unknown, arising on or
before the date of the release against the Company, its subsidiaries and its
officers.

 

  (f) “Subsidiary” means a corporation, company or other entity (i) at least 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

  (g) “Termination Date” means the date on which the Executive’s employment is
terminated by the Company or any Subsidiary.

 

  (h) “Termination for Cause” means the Company’s termination of the Executive’s
employment for Cause.

 

  (i) “Termination without Cause” means the Company’s termination of the
Executive’s employment other than a Termination for Cause.

 

  (j) “Voluntary Termination” means Executive’s termination of the Executive’s
employment for any reason, including retirement.

 

10. Representations.

 

  (a)

Executive Representations. The Executive represents and warrants to the Company
that (i) the execution, delivery and performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound, (ii) the

 

  11   March 23, 2012



--------------------------------------------------------------------------------

  Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.

 

  (b) Company Representation. The Company represents and warrants to the
Executive that upon the execution and delivery of this Agreement by the
Executive, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

11.

Release Agreement. No payments shall be made under Section 6(c) hereof unless
the Executive, on or before the sixtieth (60th) day following the Executive’s
Termination Date, (i) signs and returns the Release Agreement within the number
of days that the Company determines is required under applicable law, but in no
event more than forty-five (45) days after the Company delivers the Release
Agreement to the Executive and (ii) does not revoke the Release Agreement within
the time period provided therein, such time period not to exceed seven (7) days.
If the Executive becomes entitled to payments under Section 6(c) hereof, the
Company shall deliver to the Executive a copy of the Company’s standard form of
Release Agreement within seven (7) days of the Executive’s Termination Date.

 

12. Survival. Subject to any limits on applicability contained therein,
Section 7 hereof shall survive and continue in full force in accordance with its
terms notwithstanding any termination of the Employment Period.

 

13. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

14. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at the Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 

  12   March 23, 2012



--------------------------------------------------------------------------------

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid or unenforceable provision had never been
contained herein.

 

16. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the employment of the
Executive and the subject matter hereof and effective as of its date supersedes
and preempts any prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way, including any prior Employment Agreements between the
Company and the Executive. The severance benefits provided in Section 6(c)
hereof shall be in lieu of any severance benefits under any plans, programs,
policies or practices of the Company; provided, however, that if the Executive
is entitled to benefits under this Agreement and a Severance Agreement, the
Executive will be entitled to severance benefits under either this Agreement or
such Severance Agreement, whichever agreement provides for greater benefits, but
will not be entitled to benefits under both agreements.

 

17. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

 

18. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. The Executive hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

 

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware and federal law, without giving effect
to the principles of conflict of laws of such State, except as expressly
provided herein.

 

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

  13   March 23, 2012



--------------------------------------------------------------------------------

21. Section 409A of the Code. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered to be a separate payment
and not one of a series of payments for purposes of Section 409A of the Code. To
the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Executive. This Agreement
shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

  14   March 23, 2012



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

USG CORPORATION By:  

/s/ Brian J. Cook

Name:   Brian J. Cook Title:   Senior Vice President, Human Resources

    /s/ Matthew Hilzinger

Executive

 

  15   March 23, 2012